Citation Nr: 0335105	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  99-13 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine as secondary to a service-
connected bilateral foot disorder.  

2.  Entitlement to service connection for a left hip disorder 
as secondary to a service-connected bilateral foot disorder.  

3.  Entitlement to service connection for a lung disorder.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  (The appellant has since relocated to 
areas served by the ROs in Roanoke, Virginia, and most 
recently in St. Petersburg, Florida.)  


REMAND

The Board, in an April 7, 2003, decision, denied the 
appellant's claims seeking increased evaluations for service-
connected post-traumatic stress disorder (PTSD) and a 
bilateral foot disability.  At the same time, it prepared to 
conduct additional evidentiary development of the claims of 
entitlement to service connection for degenerative changes of 
the lumbar spine and a left hip disorder, both as secondary 
to a service-connected bilateral foot disorder, and for a 
lung disorder.  It deferred consideration of his claim for 
TDIU pending this development and readjudication of the 
claims.  The case was thus sent to the Board's Evidence 
Development Unit (EDU) to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of evidence, correction of 
a procedural defect, or any other action was essential for a 
proper appellate decision, a Veterans Law Judge or panel of 
such Judges could direct Board personnel to undertake such 
action.  See 38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) 
(2002).  Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) ("DAV").  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002), because 38 C.F.R. § 19.9(a)(2) denied appellants "one 
review on appeal to the Secretary" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board did not adjudicate 
the claim based on any new evidence it obtained unless the 
claimant waived initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the DAV decision and other policy 
considerations, VA determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a), all evidence development will be 
conducted at the RO level.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit's holding in PVA was 
similar to that reached in DAV (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day  period provided in § 3.159(b)(1) to respond 
to a notice under the VCAA is misleading and detrimental to 
claimants whose claims are denied prior to the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded for additional development and to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The case is REMANDED for the following development:  

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him for lumbar spine, left 
hip, and lung disorders during the period 
of since February 1998.  Obtain records 
from each health care provider he 
identifies.  

3.  After completion of the action in 
paragraph 2 above, make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded orthopedic 
and respiratory examinations to show the 
nature and etiology of his claimed 
degenerative disc disease of the lumbar 
spine, left hip disorder, and lung 
disorder.  

A.  Send the claims folder to each 
examiner for review.  

B.  Ensure that the appellant is 
informed of the provisions of 
38 C.F.R. § 3.655 (2002) and of the 
consequences of his failure to report 
for the scheduled examinations.  

C.  Ask the orthopedist to 
specifically opine: (1) whether it is 
it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
degenerative disc disease of the 
lumbar spine is related to the 
service-connected bilateral foot 
condition; (2) whether the appellant 
has a current left hip disorder; and 
(3) whether it is it more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) that 
any left hip disorder noted is related 
to the service-connected bilateral 
foot condition.  The rationale for the 
opinions expressed should be noted.  

D.  Ask the pulmonologist to 
specifically opine whether it is at 
least as likely as noted that any lung 
disorder found is related to 
respiratory symptomatology shown in 
the service medical records.  The 
rationale for the opinion expressed 
should be noted.  

4. After any further assistance or 
notification has been provided and the 
development requested above has been 
completed to the extent possible, review 
the record and readjudicate the claims, 
including the deferred issue of 
entitlement to TDIU.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



